DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 4-10 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: for claims 4-10, the prior art fails to fairly teach or suggest an implant comprising: a first portion comprising a hydrogel; a second portion comprising a porous material and the hydrogel in pores of the porous material: a third portion comprising the porous material; and an anchor extending through the porous material in the second and the third portions and protruding from the third portion in a direction away from the first portion, wherein the hole has a bottom surface and when the implant is inserted into the hole, the anchor maintains a downward force on the third portion against the bottom of the hole.  The closest prior art is Maher et al. (Pub. No.: US 2014/0324169) disclosing an implant (fig. 11) configured for implantation in a bone segment, the implant comprising: a first portion 110 comprising a hydrogel (para. 105); a second portion (interface between 130 macropore and liquid polymer, e.g., fig. 11, para. 174) comprising a porous material and the hydrogel in pores of the porous material (the second portion is the portion of porous material 130 which has been interdigitated with hydrogel per fig. 11, para. 174); and a third portion 130 comprising the porous material, wherein the first portion being free of the porous material (e.g., fig. 1, 11), and the third portion being free of the hydrogel l (e.g., para. 123, portion of 130 that is open for cellular ingrowth is thus free of the porous material; note, any part of 130 which interacts with hydrogel is considered part of the interface and thus is the “second portion” as claimed), wherein the third portion comprises a top and a bottom, the top bordering the second portion and the bottom being on opposite end of the third portion (e.g., fig. 11).  However, Maher lacks an anchor extending through the porous material in the second and third portions. While Maher includes anchor portions (see 130, fig. 1C, 1D), Maher lacks an anchor extending through the porous material in the second and third portions.  Nor would it have been obvious to have modified Maher to include an anchor due the polymeric filling within the macropore (e.g., fig. 11, para. 174).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Maher et al. (Pub. No.: US 2014/0324169) in view of Simon et al. (Pub. No.: US 2001/0039455).
Maher et al. (hereinafter, Maher) discloses an implant (fig. 11) configured for implantation in a bone segment, the implant comprising: a first portion 110 comprising a hydrogel (para. 105); a second portion (interface between 130 macropore and liquid polymer, e.g., fig. 11, para. 174) comprising a porous material and the hydrogel in pores of the porous material  (the second portion is the portion of porous material 130 which has been interdigitated with hydrogel per fig. 11, para. 174); and a third portion 130 comprising the porous material, wherein the first portion being free of the porous material (e.g., fig. 1, 11), and the third portion being free of the hydrogel l (e.g., para. 123, portion of 130 that is open for cellular ingrowth is thus free of the porous material; note, any part of 130 which interacts with hydrogel is considered part of the interface and thus is the “second portion” as claimed), wherein the third portion comprises a top and a bottom, the top bordering the second portion and the bottom being on opposite end of the third portion (e.g., fig. 11).  However, Maher lacks a third portion with a non-uniform lateral cross-section.  Simon et al. teaches a cartilage plug having an oval cross section (e.g., fig. 3, para. 99) for the purpose of replacing defects (para. 98-99). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have provided the Maher implant with an oval cross-section as taught by Simon in order to provide a suitable plug shape for an elliptical defect. This modification would have occurred using known methods, and would have yielded predictable results. 
For claim 2, the bottom of the third portion has a non-uniform lateral cross-section (Simon, fig. 3).  
For claim 3, the bottom of the third portion has an ellipse shape having a length greater than a width (Simon, fig. 3).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUBA GANESAN whose telephone number is (571)272-3243. The examiner can normally be reached Monday-Friday, 8 AM - 5 PM Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on (408) 918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUBA GANESAN/Primary Examiner, Art Unit 3774